1933 Act Registration No. 333-185528 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. 3 [] POST-EFFECTIVE AMENDMENT NO. CALVERT VARIABLE PRODUCTS, INC. (Exact Name of Registrant as Specified in Charter) (Calvert VP S&P 500 Index Portfolio) Address of Principal Executive Offices 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 Registrant's Telephone Number 800-368-2745 Name and Address of Agent for Service: William M. Tartikoff, Esq.
